 



Exhibit 10.9

(PICTURE OF DEFERRED COMPENSATION PLAN) [w09412w0941200.gif]

     TD Banknorth Inc.

     Plan Document      

--------------------------------------------------------------------------------

Amended and Restated
Effective January 1, 2005





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 Definitions
    1  
 
       
ARTICLE 2 Selection/Enrollment/Eligibility
    11  
2.1 Eligibility
    11  
2.2 Enrollment Requirements
    11  
2.3 Commencement of Participation
    11  
2.4 Termination of Participation and/or Deferrals
    12  
2.5 Limited Participation
    12  
 
       
ARTICLE 3 Deferral Commitments/Company Contributions/Crediting/Taxes
    12  
3.1 Minimum Deferral
    12  
3.2 Maximum Deferral
    13  
3.3 Election to Defer/Change in Election
    13  
3.4 Withholding of Annual Deferral Amounts
    15  
3.5 Post-2004 Mandatory Deferrals
    15  
3.6 Annual Company Make-Up Amount
    16  
3.7 Investment of Trust Assets
    16  
3.8 Vesting
    17  
3.9 Crediting/Debiting of Account Balances
    17  
3.10 FICA and Other Taxes
    22  
3.11 Distributions
    22  
 
       
ARTICLE 4 Short-Term Payout/Unforeseeable Financial Emergencies
    23  
4.1 Short-Term Payout
    23  
4.2 Other Benefits Take Precedence Over Short-Term Payout
    24  
4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies
    24  
 
       
ARTICLE 5 Retirement Benefit
    25  
5.1 Retirement Benefit
    25  
5.2 Payment of Retirement Benefit
    25  
 
       
ARTICLE 6 Survivor Benefit
    26  
6.1 Pre-Retirement Survivor Benefit
    26  
6.2 Payment of Pre-Retirement Survivor Benefit
    26  
6.3 Death Prior to Completion of Retirement Benefit or Termination Benefit
    27  

 

i



--------------------------------------------------------------------------------



 



         
ARTICLE 7 Termination Benefit
    27  
7.1 Termination Benefit
    27  
7.2 Payment of Termination Benefit
    27  
 
       
ARTICLE 8 Beneficiary Designation
    27  
8.1 Beneficiary
    27  
8.2 Beneficiary Designation/Change
    27  
8.3 Acknowledgment
    28  
8.4 No Beneficiary Designation
    28  
8.5 Doubt as to Beneficiary
    28  
8.6 Discharge of Obligations
    28  
 
       
ARTICLE 9 Leave of Absence
    29  
9.1 Paid Leave of Absence
    29  
9.2 Unpaid Leave of Absence
    29  
 
       
ARTICLE 10 Termination/Amendment/Modification
    29  
10.1 Termination
    29  
10.2 Amendment
    30  
10.3 Effect of Payment
    30  
10.4 Amendment to Ensure Proper Characterization of the Plan
    31  
10.5 Changes in Law Affecting Taxability
    31  
10.6 Prohibited Acceleration/Distribution Timing
    32  
 
       
ARTICLE 11 Administration
    32  
11.1 Administration
    32  
11.2 Determinations
    33  
11.3 General
    33  
 
       
ARTICLE 12 Other Benefits and Agreements
    33  
12.1 Coordination with Other Benefits
    33  
 
       
ARTICLE 13 Claims Procedures
    34  
13.1 Scope of Claims Procedures
    34  
13.2 Initial Claim
    34  
13.3 Review Procedures
    35  
13.4 Calculation of Time Periods
    36  
13.5 Legal Action
    36  
13.6 Administrator Review
    36  

 

ii



--------------------------------------------------------------------------------



 



         
ARTICLE 14 Trust
    36  
14.1 Establishment of the Trust
    36  
14.2 Interrelationship of the Plan and the Trust
    37  
14.3 Distributions from the Trust
    37  
 
       
ARTICLE 15 Miscellaneous
    37  
15.1 Status of Plan
    37  
15.2 Unsecured General Creditor
    37  
15.3 Company’s Liability
    37  
15.4 Nonassignability
    37  
15.5 Not a Contract of Employment
    38  
15.6 Furnishing Information
    38  
15.7 Terms
    38  
15.8 Captions
    38  
15.9 Governing Law
    39  
15.10 Notice
    39  
15.11 Successors
    39  
15.12 Spouse’s Interest
    39  
15.13 Validity
    39  
15.14 Incompetent
    39  
15.15 Court Order
    40  
15.16 Distribution in the Event of Taxation
    40  
15.17 Insurance
    41  
1518 Aggregation of Employers
    41  
 
       
Schedule A Measurement Funds
    42  

 

iii



--------------------------------------------------------------------------------



 



TD BANKNORTH INC.

DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS AND KEY EMPLOYEES

Amended and Restated
Effective January 1, 2005

Purpose

     The purpose of this TD Banknorth Inc. Deferred Compensation Plan for
Non-Employee Directors and Key Employees is to provide specified benefits to a
select group of management or highly compensated employees and the members of
the boards of directors of TD Banknorth Inc. and those of its affiliates that
are participating employers under this Plan as set forth in Section 1.16. This
Plan shall be unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended. This Plan is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, as added by the American Jobs Creation Act of 2004 and
the Treasury regulations or any other authoritative guidance issued thereunder
(“Section 409A”).

     This Plan amends and restates the Banknorth Group, Inc. Deferred
Compensation Plan for Non-Employee Directors and Key Employees that was
effective, as amended and restated, as of January 1, 2003 (the “2003 Plan”).
Banknorth Group, Inc. was the predecessor to TD Banknorth Inc. The 2003 Plan was
previously amended in January 2005 to provide Participants with an opportunity
to terminate their participation and receive a distribution of their Account
Balances. As a result of such amendment, all deferrals under this Plan,
including deferrals prior to January 1, 2005, are subject to Section 409A. The
2003 Plan was also amended in January 2005 to freeze deferrals as of
December 31, 2004 until further notice. This Plan only permits deferrals of
compensation to be paid on or after January 1, 2006, including Short-Term
Incentive Payments earned during 2005 that will be paid in 2006.

ARTICLE 1
Definitions

     For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1



--------------------------------------------------------------------------------



 



1.1   “Account Balance” shall mean, with respect to a Participant, a credit on
the records of the Company equal to the sum of (i) the Post-2004 Voluntary
Deferral Account balance, (ii) the Post-2004 Company Make-Up Account balance,
(iii) the Post-2004 Mandatory Deferral Account balance, and (iv) the Pre-2005
Account Balance. The Account Balance, and each other specified account balance,
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.



1.2   “Administrator” shall mean the committee of the Sponsor’s Board which the
Sponsor’s Board shall designate or appoint from time to time as responsible,
except as otherwise specified, for the general administration of the Plan, or
the designee of such committee. If the Sponsor’s Board does not designate or
appoint such a committee, the Administrator shall be the Sponsor’s Board itself,
or the designee of the Sponsor’s Board.



1.3   “Affiliate” with respect to the Sponsor shall mean (i) any entity that,
directly or indirectly, is controlled by the Sponsor and (ii) any entity in
which the Sponsor has a significant equity interest, in either case as
determined by the Administrator.



1.4   “Annual Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding Incentive Payments, any other incentives or bonuses,
commissions, overtime, fringe benefits, stock options, relocation expenses,
non-monetary awards, Non-Key Employee Director Fees and other fees, automobile
and other allowances paid to a Participant for employment services rendered
(whether or not such allowances are included in the Key Employee’s gross
income). Annual Base Salary shall be calculated without regard to any reductions
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or non-qualified plans of the Company (and therefore shall be
calculated to include amounts not otherwise included in the Participant’s gross
income under Code Sections 125, 402(e)(3) or 402(h) pursuant to plans
established by the Company).



1.5   “Annual Deferral Amount” shall mean, with respect to any Plan Year
beginning prior to January 1, 2005, a Participant’s Pre-2005 Annual Deferral
Amount

 

2



--------------------------------------------------------------------------------



 



    and, with respect to any Plan Year beginning on or after January 1, 2005, a
Participant’s Post-2004 Annual Voluntary Deferral Amount.   1.6   “Annual
Company Make-Up Amount” shall mean, with respect to any Plan Year beginning
prior to January 1, 2005, a Participant’s Pre-2005 Annual Company Make-Up Amount
and, with respect to any Plan Year beginning on or after January 1, 2005, a
Participant’s Post-2004 Annual Company Make-Up Amount.   1.7   “Beneficiary”
shall mean one or more persons, trusts, estates or other entities, designated in
accordance with Article 8, that are entitled to receive benefits under this Plan
upon the death of a Participant.   1.8   “Beneficiary Designation Form” shall
mean the form established from time to time by the Administrator that a
Participant completes, signs and returns to the Administrator to designate one
or more Beneficiaries.   1.9   “Board” shall mean the board of directors of the
Sponsor.   1.10   “Change In Control” shall mean a change in the ownership of TD
Bank or the Company, a change in the effective control of TD Bank or the Company
or a change in the ownership of a substantial portion of the assets of TD Bank
or the Company as provided under Section 409A, except that (i) any change in the
ownership, effective control or ownership of a substantial portion of the assets
of the Company effected by TD Bank and its affiliates shall be excluded, and
(ii) any change in the ownership, effective control or ownership of a
substantial portion of the assets of TD Bank shall be excluded if TD Bank and
its affiliates are not a majority shareholder of the Company at the time of such
change.   1.11   “Claimant” shall have the meaning set forth in Section 13.2.  
1.12   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.   1.13   “Common Stock Fund A” means a Measurement Fund (as described
in Section 3.9(c)) maintained on the books of the Sponsor reflecting credits to
Participants’ Account Balances in Sponsor Stock Units.

 

3



--------------------------------------------------------------------------------



 



1.14   “Common Stock Fund B” means a Measurement Fund (as described in
Section 3.9(c)) maintained on the books of the Sponsor reflecting credits to
Participants’ Account Balances in TD Bank Stock Units.



1.15   “Common Stock Sub-Account” shall mean the portion (if any) of a
Participant’s Account Balance allocated to Common Stock Fund A and/or Common
Stock Fund B.



1.16   “Company” shall mean the Sponsor and any Affiliate of the Sponsor that
adopts this Plan with the approval of the Sponsor’s Board, and any successor to
all or substantially all of the Company’s assets or business.



1.17   “Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
the Administrator determines in good faith that there is a reasonable likelihood
that any compensation paid to a Participant for a taxable year of the Company
would not be deductible by the Company solely by reason of the limitation under
Code Section 162(m), then to the extent deemed necessary by the Administrator to
ensure that the entire amount of any distribution to the Participant pursuant to
this Plan is deductible, the Administrator may defer all or any portion of a
distribution under this Plan. Any amounts deferred pursuant to this limitation
shall continue to be credited or debited with additional amounts in accordance
with Section 3.9 below, even if such amount is being paid out in installments.
The amounts so deferred and amounts credited or debited thereon shall be
distributed to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date, as determined by the
Administrator in good faith, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Company during which the
distribution is made will not be limited by Code Section 162(m). Notwithstanding
the foregoing, this Section 1.17 shall apply only to the extent permitted by
Section 409A.



1.18   “Effective Date” shall mean the effective date of this amended and
restated version of the Plan, which is January 1, 2005.



1.19   “Election Form” shall mean the form or forms established from time to
time by the Administrator that a Participant completes, signs and returns to the
Administrator to make an election under the Plan (which form or forms may

 

4



--------------------------------------------------------------------------------



 



    take the form of an electronic transmission, if required or permitted by the
Administrator).   1.20   “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time.   1.21   “401(k) Plan” shall
mean the Company’s tax qualified 401(k) retirement plan, as amended from time to
time.   1.22   “Incentive Payments” shall mean any compensation paid to a
Participant under any cash or stock incentive plans or bonus arrangements of the
Company with respect to which the Administrator in its discretion permits
deferrals to be made hereunder, which compensation is based on the performance
by the Participant of services for the Company over a period of at least twelve
(12) months (whether or not paid in such performance period or included on the
Federal Income Tax Form W-2 for such performance period) and which qualifies as
“performance-based compensation” under Section 409A.   1.23   “Key Employee”
shall mean an individual who is an employee of the Company and whose position is
designated at Level 22 or above.   1.24   “Long-Term Incentive Payments” or “LTI
Payments” shall mean Incentive Payments based on the performance by the
Participant of services for the Company over a period of greater than twelve
(12) months.   1.25   “Non-Employee Director” shall mean any member of the Board
who is not also a Key Employee.   1.26   “Non-Employee Director Fees” shall mean
any cash retainer and meeting fees paid to a Non-Employee Director for each
regular or special meeting and for any Administrator meetings attended.   1.27  
“Participant” shall mean, subject to Section 3.5, any Non-Employee Director and
any Key Employee who (i) elects to participate in the Plan, (ii) signs a Plan
Agreement, an Election Form(s) and a Beneficiary Designation Form, (iii) has his
or her signed Plan Agreement, Election Form(s) and Beneficiary Designation Form
accepted by the Administrator, (iv) commences participation in the Plan, and
(v) does not have his or her Plan Agreement terminated. A spouse or former
spouse of a Participant shall not be treated

 

5



--------------------------------------------------------------------------------



 



    as a Participant in the Plan or have an Account Balance under the Plan under
any circumstance; provided, however, that a Beneficiary of a Participant shall
be permitted to make such elections and/or receive such amounts following the
Participant’s death as are specifically provided under this Plan.   1.28  
“Plan” shall mean this TD Banknorth Inc. Deferred Compensation Plan for
Non-Employee Directors and Key Employees, as evidenced by this instrument and by
each Plan Agreement, as they may be further amended from time to time.   1.29  
“Plan Agreement” shall mean a written agreement (which may take the form of an
electronic transmission, if required or permitted by the Administrator), as may
be amended from time to time, which is entered into by and between the Company
and a Participant. Each Plan Agreement executed by a Participant and the Company
shall provide for the entire benefit to which such Participant is entitled under
the Plan; should there be more than one Plan Agreement, the Plan Agreement
bearing the latest date of acceptance by the Company shall supersede all
previous Plan Agreements in their entirety and shall govern such entitlement.
The terms of any Plan Agreement may be different for any Participant, and any
Plan Agreement may provide additional benefits not set forth in the Plan or
limit the benefits otherwise provided under the Plan; provided, however, that
any such additional benefits or benefit limitations must be agreed to by both
the Company and the Participant. In the Plan Agreement, each Participant shall
acknowledge that he or she accepts all of the terms of the Plan including the
discretionary authority of the Administrator as set forth in Article 11.  
1.30   “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year during which this
Plan is in effect.   1.31   “Post-2004 Annual Company Make-Up Amount” shall
mean, for the Plan Year of reference beginning on or after January 1, 2005, the
amount that is credited on behalf of the Participant in accordance with
Section 3.6.   1.32   “Post-2004 Annual Mandatory Deferral Amount” shall mean,
for the Plan Year of reference beginning on or after January 1, 2005, that
portion of the Participant’s compensation that is required to be deferred in
accordance with Section 3.5.

 

6



--------------------------------------------------------------------------------



 



1.33   “Post-2004 Annual Voluntary Deferral Amount” shall mean, for the Plan
Year of reference beginning on or after January 1, 2005, that portion of a
Participant’s Annual Base Salary, Incentive Payments and/or Non-Employee
Director Fees that a Participant elects to have, and is, deferred in accordance
with Article 3. In the event of a Participant’s Retirement, death or a
Termination of Service prior to the end of a Plan Year, such year’s Post-2004
Annual Voluntary Deferral Amount shall be the actual amount withheld prior to
such event.



1.34   “Post-2004 Company Make-Up Account” shall mean (i) the sum of all of a
Participant’s Post-2004 Annual Company Make-Up Amounts, plus (ii) amounts
credited or debited in accordance with all the applicable crediting provisions
of this Plan that relate to the Participant’s Post-2004 Company Make-Up Account,
less (iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Post-2004 Company Make-Up
Account.



1.35   “Post-2004 Mandatory Deferral Account” shall mean (i) the sum of all of a
Participant’s Post-2004 Annual Mandatory Deferral Amounts, plus (ii) amounts
credited or debited in accordance with all the applicable crediting provisions
of this Plan that relate to the Participant’s Post-2004 Mandatory Deferral
Account, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant’s Post-2004
Mandatory Deferral Account.



1.36   “Post-2004 Voluntary Deferral Account” shall mean (i) the sum of all of a
Participant’s Post-2004 Annual Voluntary Deferral Amounts, plus (ii) amounts
credited or debited in accordance with all the applicable crediting provisions
of this Plan that relate to the Participant’s Post-2004 Voluntary Deferral
Account, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to his or her Post-2004 Voluntary
Deferral Account.   1.37   “Pre-Retirement Survivor Benefit” shall mean the
benefit set forth in Article 6.



1.38   “Pre-2005 Account Balance” shall mean, with respect to a Participant, a
credit on the records of the Company equal to the sum of (i) the Pre-2005
Deferral Account balance and (ii) the Pre-2005 Company Make-Up Account balance.
The Pre-2005 Account Balance, and each other specified account balance, shall be
a bookkeeping entry only and shall be utilized solely as a device for

 

7



--------------------------------------------------------------------------------



 



    the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan. Prior
to this January 1, 2005 amendment and restatement to the Plan, a Participant’s
Pre-2005 Account Balance was known as the Participant’s “Account Balance”.  
1.39   “Pre-2005 Annual Company Make-Up Amount” shall mean, for the Plan Year of
reference beginning prior to January 1, 2005, the amount that was credited on
behalf of the Participant in accordance with Section 3.6. Prior to this
January 1, 2005 amendment and restatement to the Plan, a Participant’s Pre-2005
Annual Company Make-Up Amount was known as the Participant’s “Annual Company
Matching Amount”.   1.40   “Pre-2005 Annual Deferral Amount” shall mean, for the
Plan Year of reference beginning prior to January 1, 2005, that portion of a
Participant’s Annual Base Salary and/or Incentive Payments, or Non-Employee
Director Fees, that a Participant elected to have, and was deferred in
accordance with Article 3. In the event of a Participant’s Retirement, death or
a Termination of Service prior to the end of a Plan Year, such year’s Pre-2005
Annual Deferral Amount shall be the actual amount withheld prior to such event.
Prior to this January 1, 2005 amendment and restatement to the Plan, a
Participant’s Pre-2005 Annual Deferral Amount was known as the Participant’s
“Annual Deferral Amount”.   1.41   “Pre-2005 Company Make-Up Account” shall mean
(i) the sum of all of a Participant’s Pre-2005 Annual Company Make-Up Amounts,
plus (ii) amounts credited or debited in accordance with all the applicable
crediting provisions of this Plan that relate to the Participant’s Pre-2005
Company Make-Up Account, less (iii) all distributions made to the Participant or
his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Pre-2005 Company Make-Up Account. Prior to this January 1, 2005 amendment and
restatement to the Plan, a Participant’s Pre-2005 Company Make-Up Account was
known as the Participant’s “Company Matching Account”.   1.42   “Pre-2005
Deferral Account” shall mean (i) the sum of all of a Participant’s Pre-2005
Annual Deferral Amounts, plus (ii) amounts credited or debited in accordance
with all the applicable crediting provisions of this Plan that relate to the
Participant’s Pre-2005 Deferral Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
his or her Pre-2005 Deferral Account. Prior to this January 1, 2005

 

8



--------------------------------------------------------------------------------



 



    amendment and restatement to the Plan, a Participant’s Pre-2005 Deferral
Account was known as the Participant’s “Deferral Account”.   1.43  
“Retirement”, “Retire(s)” or “Retired” shall mean Separation from Service with
the Company for any reason other than a leave of absence or death on or after
the attainment of age fifty-five (55) and achievement of five (5) Years of
Service.   1.44   “Retirement Benefit” shall mean the benefit set forth in
Article 5.   1.45   “Section 409A” shall mean Code Section 409A and the Treasury
regulations or other authoritative guidance issued thereunder. Whenever the
terms “subject to Section 409A” or “to the extent permitted by Section 409A” (or
any such similar reference so as to indicate that a Plan provision is subject to
Section 409A) are used, such terms shall be interpreted to mean that the
applicable Plan provision shall be effective only if and to the extent such
provision would not trigger penalty taxes or interest under Section 409A.  
1.46   “Separation from Service” shall mean separation from service within the
meaning of Section 409A.   1.47   “Short-Term Incentive Payments” or “STI
Payments” shall mean Incentive Payments based on the performance by the
Participant of services for the Company over a period of twelve (12) months.  
1.48   “Short-Term Payout” shall mean the payout set forth in Article 4.  
1.49   “Sponsor” shall mean TD Banknorth Inc., and any successor to all or
substantially all of the Sponsor’s assets or business.   1.50   “Sponsor Common
Stock” means the common stock of the Sponsor, $0.01 par value or, in the event
that the outstanding shares of common stock are later changed into or exchanged
for a different class of stock or securities of the Sponsor or another
corporation, that other stock or security.   1.51   “Sponsor Stock Unit” means
an artificial unit of value, the amount of one unit of which varies with the
value of one share of Sponsor Common Stock.   1.52   “TD Bank” means The
Toronto-Dominion Bank, and any successor to all or substantially all of TD
Bank’s assets or business.

 

9



--------------------------------------------------------------------------------



 



1.53   “TD Bank Common Stock” means the common stock of TD Bank without par
value or, in the event that the outstanding shares of common stock are later
changed into or exchanged for a different class of stock or securities of TD
Bank or another corporation, that other stock or security.



1.54   “TD Bank Stock Unit” means an artificial unit of value, the amount of one
unit of which varies with the value of one share of TD Bank Common Stock.

     1.55 “Termination Benefit” shall mean the benefit set forth in Article 7.



1.56   “Termination of Service” shall mean Separation from Service with the
Company, voluntarily or involuntarily, for any reason other than Retirement,
death or an authorized leave of absence.



1.57   “Trust” shall mean the trust established pursuant to this Plan, as
amended from time to time. The assets of the Trust shall be the property of the
Company.



1.58   “Unforeseeable Financial Emergency” shall mean a severe financial
hardship to the Participant resulting from (i) an illness or accident of the
Participant, the Participant’s spouse or a dependent of the Participant, (ii) a
loss of the Participant’s property due to casualty, or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Administrator.



1.59   “Yearly Installment Method” shall be a yearly installment payment over
the number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant (or the
appropriate portion thereof) shall be calculated as of the close of business on
the date of reference (or, if the date of reference is not a business day, on
the immediately following business day), and shall be paid as soon as
practicable thereafter. The date of reference with respect to the first (1st)
yearly installment payment shall be as provided in Section 5.2 and the date of
reference with respect to subsequent yearly installment payments shall be the
anniversary of the first (1st) yearly installment payment. The yearly
installment shall be calculated by multiplying this balance by a fraction, the
numerator of which is one (1), and the denominator of which is the remaining
number of yearly payments due the Participant. By way of example, if the

 

10



--------------------------------------------------------------------------------



 



    Participant elects a ten (10) year Yearly Installment Method, the first
payment shall be one-tenth (1/10) of the Account Balance, calculated as
described in this definition. The following year, the payment shall be one-ninth
(1/9) of the Account Balance, calculated as described in this definition.



1.60   “Years of Service” shall mean the total number of continuous full years
in which a Participant has been employed by the Company or (with respect to a
Non-Employee Director) has served as a member of the Board of the Company. For
purposes of this definition, a year of employment or service shall be a three
hundred sixty-five (365) day period (or three hundred sixty-six (366) day period
in the case of a leap year) that, for the first year of employment or service,
commences on the Key Employee’s date of hiring or the Non-Employee Director’s
appointment as a member of the Board of the Company, as applicable, and that,
for any subsequent year, commences on an anniversary of that date. Any partial
year of employment or service shall not be counted.

ARTICLE 2

Selection/Enrollment/Eligibility



2.1   Eligibility. Participation in the Plan shall be limited to Non-Employee
Directors and Key Employees whom the Administrator designates, in its sole
discretion, for participation. It is intended that Key Employees shall meet the
requirement of ERISA that they be members of a select group of management or
highly compensated employees of the Company. A new Non-Employee Director or Key
Employee shall not be considered eligible to participate until he or she has
received notice of such eligibility.



2.2   Enrollment Requirements. Except as provided in Section 3.5, as a condition
to participation, each selected Non-Employee Director and Key Employee shall
complete, execute and return to the Administrator a Plan Agreement, an Election
Form(s) and a Beneficiary Designation Form, all within fifteen (15) days after
he or she is notified or becomes eligible to participate in the Plan. In
addition, the Administrator shall establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary or
appropriate.



2.3   Commencement of Participation. Provided a selected Non-Employee Director
or Key Employee has met all enrollment requirements set forth in this Plan and
required by the Administrator, including returning all required

 

11



--------------------------------------------------------------------------------



 



    documents to the Administrator within the specified time period, that
individual shall commence participation in the Plan on the first day of the Plan
Year following the month in which he or she completes all enrollment
requirements (or as soon as practicable thereafter as the Administrator may
determine). Except as provided in Section 3.5, or as otherwise provided by the
Administrator, if a selected Non-Employee Director or Key Employee fails to meet
all such requirements within the period required, in accordance with
Section 2.2, that individual shall not be eligible to participate in the Plan
until the first day of the following Plan Year, again subject to timely delivery
to and acceptance by the Administrator of the required documents.   2.4  
Termination of Participation and/or Deferrals. If the Administrator determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees of the Company, the
Administrator shall have the right, in its sole discretion and subject to
Section 409A, to (i) terminate any deferral election the Participant has made
for the remainder of the Plan Year in which the Participant’s membership status
changes, (ii) prevent the Participant from making future deferral elections
and/or (iii) immediately distribute the Participant’s then vested Account
Balance as a Termination Benefit and terminate the Participant’s participation
in the Plan.   2.5   Limited Participation . Any individual who does not meet
the definition of Non-Employee Director set forth in Section 1.25, or of Key
Employee set forth in Section 1.23, but who, until January 1, 2003, had
participated in the Plan, shall continue to participate in the Plan solely with
respect to his or her Account Balance as of January 1, 2003. However, such
individual shall not be entitled to make any deferrals, or to have any Annual
Company Make-Up Amounts credited to the Plan on his or her behalf, on or after
January 1, 2003, and, subject to Section 409A, shall be subject to distribution
as provided in clause (iii) of Section 2.4, above, if the Administrator so
determines at any time.

ARTICLE 3
Deferral Commitments/Company Contributions/Crediting/Taxes



3.1   Minimum Deferral. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferred Amount, Annual Base Salary, Short-Term Incentive
Payments, Long-Term Incentive Payments and/or Non-Employee Director Fees (as
applicable) in the minimum amount of five percent (5%) of each

 

12



--------------------------------------------------------------------------------



 



    such item of compensation; provided, however, that, for Plan Years beginning
prior to January 1, 2005, the five percent (5%) minimum amount applied to the
Participant’s Incentive Payments in the aggregate for the Plan Year.      
Notwithstanding the foregoing, the Administrator may, in its sole discretion,
establish for any Plan Year different minimum amount(s) for any item(s) of
compensation prior to the commencement of the Plan Year. If an election is made
with respect to any such item of compensation for less than the stated minimum
amount, or if no election is made, the amount deferred with respect to any such
item of compensation shall be zero (0).   3.2   Maximum Deferral. For each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
Annual Base Salary, Short-Term Incentive Payments, Long-Term Incentive Payments,
and/or Non-Employee Director Fees (as applicable), up to the following maximum
percentages for each deferral type elected:

                    Deferral Type     Maximum Amount    
Annual Base Salary
      70 %    
STI Payments
      100 %    
LTI Payments
      100 %    
Non-Employee Director Fees
      100 %    



      Notwithstanding the foregoing, the Administrator may, in its sole
discretion, establish for any Plan Year prior to the commencement of the Plan
Year maximum percentages which differ from those set forth above.



3.3   Election to Defer/Change in Election.



  (a)   Timing of Election.



  (i)   Annual Base Salary or Non-Employee Director Fee Deferrals. Except as
provided below, a Participant shall make an Annual Base Salary or Non-Employee
Director Fee deferral election with respect to a coming twelve (12) month Plan
Year commencing on or after January 1, 2006. Such election must be made during
such period as shall be established by the Administrator which ends no later
than the last day of the Plan Year preceding the Plan Year in which the services
giving rise

 

13



--------------------------------------------------------------------------------



 



      to the Annual Base Salary and/or Non-Employee Director Fee to be deferred
are to be performed.     (ii)   Incentive Payment Deferrals. Except as provided
below, a Participant shall make an Incentive Payment deferral election with
respect to a performance period of at least twelve (12) months. Such election
must be made during such period as shall be established by the Administrator
which ends no later than six (6) months prior to the last day of the period over
which the services giving rise to the Incentive Payments are performed.    
(iii)   Special Rule for Pre-2005 Elections. Notwithstanding the preceding, with
respect to any Annual Base Salary, Incentive Payment, and/or Non-Employee
Director Fee deferral election (or modification or revocation of such election)
made for a Plan Year beginning prior to January 1, 2005, which election (or
modification or revocation) would, in accordance with Section 409A, necessarily
have been made on or before March 15, 2005, such election (or modification or
revocation) shall be valid if it satisfied the deferral election (or
modification or revocation) timing requirements of the Plan in effect at the
time of the deferral election (or modification or revocation).     (iv)  
Additional Section 409A Provisions. Notwithstanding the preceding, the
Administrator shall, in its discretion, be permitted to cause to be paid to the
Participant Annual Base Salary, Short-Term Incentive Payments, Long Term
Incentive Payments, and/or Non-Employee Director Fees (as applicable) rather
than being deferred under the Plan if, under Section 409A, an earlier election
was required in order to properly defer tax with respect to such amount(s). In
addition, the Administrator, in its discretion, shall be permitted to allow a
Participant to revoke or modify an Annual Base Salary, Short-Term Incentive
Payments, Long Term Incentive Payments, and/or Non-Employee Director Fees (as
applicable) deferral election he or she has made if Section 409A provides an
opportunity to later modify a deferral election with respect to such amount(s);
provided, however, that no such revocation or modification will be effective or
available if and to the extent Section 409A provides that such revocation or

 

14



--------------------------------------------------------------------------------



 



      modification, or the availability thereof, prevents the proper deferral of
tax with respect to such amount(s).



  (b)   Manner of Election. For any Plan Year (or portion thereof), a deferral
election for that Plan Year (or portion thereof), and such other elections as
the Administrator deems necessary or desirable under the Plan, shall be made by
timely delivering to the Administrator, in accordance with its rules and
procedures, by the deadline(s) set forth above, an Election Form, along with
such other elections as the Administrator deems necessary or desirable under the
Plan. For these elections to be valid, the Election Form(s) must be completed
and signed by the Participant, timely delivered to the Administrator (in
accordance with Section 2.2 above) and accepted by the Administrator. If no such
Election Form(s) is timely delivered for a Plan Year (or portion thereof), the
Annual Deferral Amount shall be zero (0) for that Plan Year (or portion
thereof).     (c)   Change in Election. Except as provided in (a)(iv), above, a
Participant may not elect to change his or her deferral election that is in
effect for a Plan Year, except if and to the extent permitted by the
Administrator and made in accordance with the provisions of Section 409A
specifically relating to the change and/or revocation of deferral elections.



3.4   Withholding of Annual Deferral Amounts. For each Plan Year, the Annual
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Annual Base Salary payroll in the percentage elected by the
Participant, as adjusted from time to time for increases and decreases in Annual
Base Salary. The Incentive Payments portion of the Annual Deferral Amount shall
be withheld at the time the Incentive Payments are or otherwise would be paid to
the Participant, whether or not this occurs during the Plan Year itself. The
Non-Employee Director Fees portion of the Annual Deferral Amount shall be
withheld at the time the Non-Employee Director Fees are or otherwise would be
paid to the Participant, whether or not this occurs during the Plan Year itself.



3.5   Post-2004 Mandatory Deferrals. Notwithstanding anything herein to the
contrary, but subject to Section 409A, if the Administrator determines, in its
sole and absolute discretion with the guidance of counsel, that the Company’s
ability to deduct any portion of a Participant’s compensation relating to

 

15



--------------------------------------------------------------------------------



 



    services performed for the Company is limited by Code Section 162(m), such
portion shall automatically be withheld from the Participant’s compensation at
such time it would otherwise have been paid to the Participant and shall be
deferred under the Plan as a Post-2004 Annual Mandatory Deferral Amount for the
Plan Year of the withholding.   3.6   Annual Company Make-Up Amount. A
Participant’s Annual Company Make-Up Amount for the Plan Year of reference shall
be equal to the amount of the Company matching contribution that would be made
to the 401(k) Plan if the 401(k) Plan were permitted to include in its
definition of “compensation” for Company matching contribution purposes the
Participant’s Annual Deferral Amount, reduced by the amount of any Company
matching contributions that are made to the 401(k) Plan on the Participant’s
behalf for the plan year of the 401(k) Plan that corresponds to the Plan Year.
This section shall not result in any Annual Company Make-Up Amount hereunder
that would exceed, when considering the Company matching contribution amounts
contributed to the 401(k) Plan for the Plan Year, the total Company matching
contribution that would be made on behalf of a participant in the 401(k) Plan
who earns compensation in excess of the dollar limit on recognizable
compensation under Code Section 401(a)(17). A Participant who is not eligible
for the Plan Year (or for any portion thereof) to receive an allocation of
Company matching contributions under the 401(k) Plan shall not be eligible for
the Plan Year (or for any such portion) for the allocation of an Annual Company
Make-Up Amount hereunder.       Unless otherwise specified by the Administrator,
the Annual Company Make-Up Amount, if any, shall be credited as soon as
practicable after the last day of the Plan Year.   3.7   Investment of Trust
Assets. The trustee of the Trust shall be authorized, upon written instructions
received from the Administrator or investment manager appointed by the
Administrator, to invest and reinvest the assets of the Trust in accordance with
the applicable Trust agreement, including the reinvestment of the proceeds in
one or more investment vehicles designated by the Administrator.

 

16



--------------------------------------------------------------------------------



 



3.8   Vesting.



  (a)   A Participant shall at all times be one hundred percent (100%) vested in
his or her Pre-2005 Deferral Account, Post-2004 Voluntary Deferral Account and
Post-2004 Mandatory Deferral Account.     (b)   A Participant shall become
vested in his or her Pre-2005 Company Make-Up Account and Post-2004 Company
Make-Up Account as and to the same extent that the Participant becomes vested in
Company matching contributions under the 401(k) Plan, or (if earlier) as of the
date of a Change in Control.



3.9   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:



  (a)   Sub-Accounts. To the extent permitted by the Administrator, separate
sub-accounts shall be established and maintained with respect to each
Participant’s Account Balance (together, the “Sub-Accounts”), if and as
applicable, one attributable to the portion of the Participant’s Account Balance
which represents the Participant’s Pre-2005 Account Balance, another
attributable to the portion of the Participant’s Account Balance which
represents Annual Base Salary deferrals on or after January 1, 2005, another
attributable to the portion of the Participant’s Account Balance which
represents STI Payment deferrals on or after January 1, 2005, another
attributable to the portion of the Participant’s Account Balance which
represents LTI Payment deferrals on or after January 1, 2005, another
attributable to the portion of the Participant’s Account Balance which
represents Post-2004 Annual Company Make-Up Amounts, another attributable to the
portion of the Participant’s Account Balance which represents Post-2004 Annual
Mandatory Deferral Amounts, and another attributable to the portion of the
Participant’s Account Balance which represents Non-Employee Director Fee
deferrals on or after January 1, 2005.     (b)   Election of Measurement Funds.
A Participant, in connection with his or her initial deferral election in
accordance with Section 3.3 above, shall elect, on the Election Form(s), one or
more Measurement Fund(s) (as described in Section 3.9(d) below) to be used to
determine

 

17



--------------------------------------------------------------------------------



 



      the additional amounts to be credited or debited to each of his or her
Sub-Accounts for the first business day of the Plan Year, continuing thereafter
unless changed in accordance with the next sentence. Commencing with the first
business day of the Plan Year, and continuing thereafter for the remainder of
the Plan Year (unless the Participant ceases during the Plan Year to participate
in the Plan), the Participant may (but is not required to) elect daily, by
submitting an Election Form(s) to the Administrator that is accepted by the
Administrator (which submission may take the form of an electronic transmission,
if required or permitted by the Administrator), to add or delete one or more
Measurement Fund(s) to be used to determine the additional amounts to be
credited or debited to each of his or her Sub-Accounts, or to change the portion
of each of his or her Sub-Accounts allocated to each previously or newly elected
Measurement Fund(s). If an election is made in accordance with the previous
sentence, it shall apply to the next business day and continue thereafter for
the remainder of the Plan Year (unless the Participant ceases during the Plan
Year to participate in the Plan), unless changed in accordance with the previous
sentence. Notwithstanding the above, no amount allocated to the Common Stock
Fund A or Common Stock Fund B may thereafter be reallocated to any other
Measurement Fund.     (c)   Proportionate Allocation. In making any election
described in Section 3.9(b) above, the Participant shall specify on the Election
Form(s), in whole percentage points, the percentage of each of his or her
Sub-Account(s) to be allocated to a Measurement Fund (as if the Participant was
making an investment in that Measurement Fund with that portion of his or her
Account Balance).     (d)   Measurement Funds. The Participant may elect one or
more of the Measurement Funds set forth on Schedule A (the “Measurement Funds”)
for the purpose of crediting or debiting additional amounts to his or her
Account Balance. The Administrator may, in its sole discretion, discontinue,
substitute or add a Measurement Fund(s). Each such action will take effect as of
the first business day that follows by thirty (30) days the day on which the
Administrator gives Participants advance written (which shall include e-mail)
notice of such change. If the Administrator receives an initial or revised
Measurement Fund(s) election which it deems to be incomplete, unclear or
improper, the Participant’s Measurement Fund(s) election

 

18



--------------------------------------------------------------------------------



 



      then in effect shall remain in effect (or, in the case of a deficiency in
an initial Measurement Fund(s) election, the Participant shall be deemed to have
filed no deemed investment direction). If the Administrator possesses (or is
deemed to possess as provided in the previous sentence) at any time directions
as to Measurement Fund(s) of less than all of the Participant’s Account Balance,
the Participant shall be deemed to have directed that the undesignated portion
of the Account Balance be deemed to be invested in a money market, fixed income
or similar Measurement Fund made available under the Plan as determined by the
Administrator in its discretion. Each Participant hereunder, as a condition to
his or her participation hereunder, agrees to indemnify and hold harmless the
Administrator and the Company, and their agents and representatives, from any
losses or damages of any kind relating to (i) the Measurement Funds made
available hereunder and (ii) any discrepancy between the credits and debits to
the Participant’s Account Balance based on the performance of the Measurement
Funds and what the credits and debits otherwise might be in the case of an
actual investment in the Measurement Funds.     (e)   Crediting or Debiting
Method. The performance of each elected Measurement Fund (either positive or
negative) will be determined by the Administrator, in its sole discretion, based
on the performance of the Measurement Funds themselves. A Participant’s Account
Balance shall be credited or debited on a daily basis based on the performance
of each Measurement Fund selected by the Participant, or as otherwise determined
by the Administrator in its sole discretion, as though (i) a Participant’s
Account Balance were invested in the Measurement Fund(s) selected by the
Participant, in the percentages elected by the Participant as of such date, at
the closing price on such date; (ii) the portion of the Annual Deferral Amount
that was actually deferred was invested in the Measurement Fund(s) selected by
the Participant, in the percentages elected by the Participant, no later than
the close of business on the third (3rd) business day after the day on which
such amounts are actually deferred from the Participant’s Annual Base Salary and
Incentive Payments through reductions in his or her amounts otherwise payable,
at the closing price on such date; and (iii) any distribution made to a
Participant that decreases such Participant’s Account Balance ceased being
invested in the Measurement Fund(s), in the percentages applicable to such
calendar

 

19



--------------------------------------------------------------------------------



 



      month, no earlier than three (3) business days prior to the distribution,
at the closing price on such date.     (f)   Common Stock Funds. A Participant’s
Account Balance attributable to Common Stock Fund A and/or Common Stock Fund B
shall be credited with any amounts allocated thereto as follows: on any date on
which any Annual Deferral Amounts, Annual Company Make-Up Amounts or Post-2004
Annual Mandatory Deferral Amounts are credited hereunder (an “Allocation Date”),
the Participant’s Common Stock Sub-Account shall be credited with a number of
Sponsor Stock Units or TD Bank Stock Units (as applicable) equal to (i) the
amount allocated to the Common Stock Sub-Account divided by (ii) the “Price per
Share” (as defined below) on the Allocation Date. Fractional Sponsor Stock Units
or TD Bank Stock Units (as applicable) shall be rounded to the nearest 1/10th
(one-tenth) of a Sponsor Stock Unit or TD Bank Stock Unit (as applicable). On
any given day, the value of the Common Stock Sub-Account shall equal the number
of Sponsor Stock Units, if any, then credited to the Common Stock Sub-Account
multiplied by the applicable Price per Share on such date, plus the number of TD
Bank Stock Units, if any, then credited to the Common Stock Sub-Account
multiplied by the applicable Price per Share on such date. Sponsor Stock Units
do not constitute shares of Sponsor Common Stock, interests in Sponsor Common
Stock or any other security of the Company. TD Bank Stock Units do not
constitute shares of TD Bank Common Stock, interests in TD Bank Common Stock or
any other security of TD Bank or the Company. Sponsor Stock Units and TD Bank
Stock Units merely reflect an unfunded promise to pay deferred compensation in
the future. For purposes of this Section 3.9(f), the “Price per Share” shall
equal the closing sale price per share at which shares of the Sponsor Common
Stock or TD Bank Common Stock (as applicable) are sold on the New York Stock
Exchange (“NYSE”) on such date or, if no Sponsor Common Stock or TD Bank Common
Stock (as applicable) was traded on the NYSE on such date, the closing sale
price at which the Sponsor Common Stock or TD Bank Common Stock (as applicable)
is sold on the next preceding date the Sponsor Common Stock or TD Bank Common
Stock (as applicable) was so traded.         A Participant’s Common Stock
Sub-Account shall be credited with additional Sponsor Stock Units on every date
the Sponsor issues a dividend with respect to its Sponsor Common Stock, and with
additional TD Bank Stock Units on every date TD Bank issues a dividend with

 

20



--------------------------------------------------------------------------------



 



      respect to its TD Bank Common Stock. The number of Sponsor Stock Units or
TD Bank Stock Units (as applicable) so credited will equal (i) the product of
(A) the dividend per share of Sponsor Common Stock or TD Bank Common Stock (as
applicable) times (B) the number of Sponsor Stock Units or TD Bank Common Stock
Units (as applicable) in the Participant’s Common Stock Sub-Account immediately
before the dividend is issued, divided by (ii) the applicable Price per Share on
the dividend date. In the event of any recapitalization, stock split, stock
dividend, exchange of shares, merger, reorganization, change in corporate
structure or change in shares of the Sponsor (or TD Bank) or similar event, the
Administrator may make appropriate adjustments to the number of Sponsor Stock
Units (or TD Bank Stock Units, as applicable) credited to each Participant’s
Common Stock Sub-Account.         Payments allocable to the Participant’s Common
Stock Sub-Account will be paid in cash. If a Participant’s Common Stock
Sub-Account is to be paid in installments, each installment shall be in an
amount equal to the applicable Price per Share on the applicable installment
payment date multiplied by a fraction, the numerator which is the total number
of Sponsor Stock Units (or TD Bank Stock Units, as applicable) in such Common
Stock Sub-Account on the Participant’s payment commencement date, and the
denominator of which is the total number of installments.     (g)   No Actual
Investment. Notwithstanding any other provision of this Plan that may be
interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured general creditor of the
Company.

 

21



--------------------------------------------------------------------------------



 



  (h)   Beneficiary Elections. Each reference in this Section 3.9 to a
Participant shall be deemed to include, where applicable, a reference to a
Beneficiary.



3.10   FICA and Other Taxes.



  (a)   Annual Deferral Amounts and Post-2004 Annual Mandatory Deferral Amounts.
For each Plan Year in which an Annual Deferral Amount and/or a Post-2004 Annual
Mandatory Deferral Amount is being withheld from a Participant, the Company
shall withhold from that portion of the Participant’s Annual Base Salary,
Incentive Payments and/or other compensation that is not being deferred, in a
manner determined by the Company, the Participant’s share of any FICA and other
employment taxes on such Annual Deferral Amount and/or Post-2004 Annual
Mandatory Deferral Amount. If necessary, the Administrator may reduce the Annual
Deferral Amount in order to comply with this Section 3.10.     (b)   Annual
Company Make-Up Amounts. When a Participant becomes vested in a portion of his
or her Company Make-Up Account, the Company shall have the discretion to
withhold from the Participant’s Annual Base Salary and/or Incentive Payments
that is not deferred, in a manner determined by the Company, the Participant’s
share of any FICA and other employment taxes. If necessary, the Administrator
may reduce the vested portion of the Participant’s Annual Company Make-Up
Amounts in order to comply with this Section 3.10.



3.11   Distributions. Notwithstanding anything herein to the contrary, (i) any
payments made to a Participant under this Plan shall be in cash form, and
(ii) the Company, or the trustee of the Trust, shall withhold from any payments
made to a Participant under this Plan all Federal, state and local income,
employment and other taxes required to be withheld by the Company, or the
trustee of the Trust, in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Company and the trustee of
the Trust.

 

22



--------------------------------------------------------------------------------



 



ARTICLE 4
Short-Term Payout/Unforeseeable Financial Emergencies



4.1   Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount for a Plan Year, a Participant may irrevocably elect to receive
a future “Short-Term Payout” from the Plan. Except as otherwise required by the
Administrator, with respect to any Short-Term Payout election relating to a
Post-2004 Annual Voluntary Deferral Amount, such election may be made separately
with respect to the Annual Base Salary, Short-Term Incentive Payment, Long-Term
Incentive Payment and/or Non-Employee Director Fee deferral portions of the
Post-2004 Annual Voluntary Deferral Amount for the Plan Year. Subject to the
Deduction Limitation and to Section 3.11, the Short-Term Payout in respect of an
Annual Deferral Amount for a Plan Year, shall be a lump sum payment in an amount
that is equal to that year’s Annual Base Salary, Short-Term Incentive Payment,
Long-Term Incentive Payment and/or Non-Employee Director Fee deferrals (plus, in
respect of any Short-Term Payout election relating to a Pre-2005 Annual Deferral
Amount for a Plan Year, any vested Pre-2005 Annual Company Make-Up Amount for
the Plan Year), and amounts credited or debited thereto in the manner provided
in Section 3.9 above, determined at the time that the Short-Term Payout becomes
payable (rather than the date of a Termination of Service). Subject to the terms
and conditions of this Plan, each Short-Term Payout elected shall be paid out
during the month of March of the Plan Year designated by the Participant that is
at least three (3) Plan Years after the Plan Year in which the Annual Deferral
Amount is actually deferred, as specifically elected by the Participant. By way
of example, if a three (3) year Short-Term Payout is elected by a Participant
for Annual Base Salary deferrals that are deferred in the Plan Year commencing
January 1, 2006, the three (3) year Short-Term Payout would become payable
during March of 2010. Notwithstanding the preceding sentences or any other
provision of this Plan that may be construed to the contrary, effective as of
January 1, 2005, a Participant who is an active Key Employee or Non-Employee
Director may, with respect to each Short-Term Payout, on a form determined by
the Administrator, make one (1) or more additional deferral elections (a
“Subsequent Election”) to defer payment of all or any portion (as elected by the
Participant in accordance with procedures established by the Administrator) of
such Short-Term Payout to a Plan Year subsequent to the Plan Year originally (or
subsequently) elected; provided, however, any such Subsequent Election will be
null and void unless accepted by the Administrator no later than one (1) year
prior to the first day of the Plan Year in which, but for the Subsequent
Election, such Short-Term

 

23



--------------------------------------------------------------------------------



 



    Payout would be paid, and such Subsequent Election provides for a deferral
of at least five (5) Plan Years following the Plan Year in which the Short-Term
Payout, but for the Subsequent Election, would be paid.       If a Short-Term
Payout election is made with respect to any Pre-2005 Annual Company Make-Up
Amount that, as of the time of payment, is as yet unvested, such unvested
amounts shall not be subject to such Short-Term Payout election, but instead
shall be paid out, if vested (or forfeited, if unvested), as of the earliest of
the Participant’s Retirement, death or Termination of Service.   4.2   Other
Benefits Take Precedence Over Short-Term Payout. Should an event occur that
triggers a benefit under Article 5, 6 or 7, any amounts that are subject to a
Short-Term Payout election under Section 4.1 shall not be paid in accordance
with Section 4.1 but shall be paid in accordance with the other applicable
Article.   4.3   Withdrawal Payout/Suspensions for Unforeseeable Financial
Emergencies. If a Participant experiences an Unforeseeable Financial Emergency,
the Participant may petition the Administrator to (i) suspend any deferrals
required to be made by a Participant and/or (ii) receive a partial or full
payout from the Plan. The payout shall not exceed the lesser of the
Participant’s vested Account Balance, calculated as if such Participant were
receiving a Termination Benefit, or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the payouts, after taking into account the extent to
which the Unforeseeable Financial Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of assets would not itself
cause severe financial hardship). A suspension or payout under this Section 4.3
shall be permitted solely to the extent permitted under Code Section 409A. If,
subject to the sole discretion of the Administrator, the petition for a
suspension and/or payout is approved, suspension shall take effect upon the date
of approval and any payout shall be made within sixty (60) days of the date of
approval. The payment of any amount under this Section 4.3 shall not be subject
to the Deduction Limitation.

 

24



--------------------------------------------------------------------------------



 



ARTICLE 5
Retirement Benefit



5.1   Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, his or her entire vested Account Balance.   5.2   Payment of
Retirement Benefit. Except as provided below, a Participant, at the time he or
she makes an election to defer an Annual Deferral Amount under the Plan for a
Plan Year (or, with respect to his or her Pre-2005 Deferral Account, at the time
he or she commences participation in the Plan), shall elect on an Election Form
to receive the portion of his or her Account Balance attributable to Annual
Deferral Amounts (and, if applicable, any Pre-2005 Company Make-Up Amounts) in a
lump sum or pursuant to a Yearly Installment Method of five (5) or ten
(10) years; provided, however, that payment of the Participant’s entire vested
Account Balance shall be made in the form of a lump sum payment if the
Participant’s vested Account Balance at the time of his or her Retirement is
less than twenty-five thousand dollars ($25,000). Except as otherwise required
by the Administrator, such election may be made separately with respect to
(i) the Participant’s Pre-2005 Account Balance, and/or (ii) for any Post-2004
Annual Deferral Amounts, each Plan Year’s Annual Base Salary, Short-Term
Incentive Payments, Long-Term Incentive Payments, and/or Non-Employee Director
Fees that have been deferred. If a Participant does not make any election with
respect to the payment of the Retirement Benefit, then such benefit shall be
payable in a lump sum.       Notwithstanding the above or anything herein that
may suggest otherwise, the portion (if any) of the Participant’s Account Balance
attributable to Post-2004 Annual Company Make-Up Amounts, if any, and Post-2004
Annual Mandatory Deferral Amounts, if any, shall be received by the Participant
solely as a lump sum payment.       Unless an election is changed by the
Participant as provided below, such Retirement Benefit shall be paid (or shall
commence, in the case of installment payments) during either the March or
September of the Plan Year following the date of the Participant’s Retirement.  
    The preceding notwithstanding, (i) any Participant who incurs a Separation
from Service with the Company during January through June of any Plan Year shall
not be entitled to receive any portion of his or her Account Balance

 

25



--------------------------------------------------------------------------------



 



    under this section until March of the following Plan Year, and (ii) any
Participant who incurs a Separation from Service with the Company during July
through December of any Plan Year shall not be entitled to receive any portion
of his or her Account Balance under this section until September of the
following Plan Year.       The Participant may change his or her election to an
allowable alternative payout period by submitting a new Election Form to the
Administrator, provided that any such Election Form is submitted at least one
(1) year prior to the Participant’s Retirement and, if required by Section 409A,
provides for a distribution (or commencement of distributions) date which is at
least five (5) Plan Years from the distribution date then in effect. The
Election Form most recently accepted by the Administrator shall govern the
payout of the Retirement Benefit with respect to the portion of the
Participant’s Account Balance to which it pertains.       Notwithstanding
anything above or elsewhere in the Plan to the contrary, no change submitted on
an Election Form shall be accepted by the Company if the change accelerates the
time over which distributions shall be made to the Participant (except as
otherwise permitted under Section 409A) and the Company shall deny any change
made to an election if the Administrator determines that the change violates the
requirement under Section 409A that the first payment with respect to which such
election is made be deferred for a period of not less than five (5) years from
the date such payment would otherwise have been made.

ARTICLE 6
Survivor Benefit



6.1   Pre-Retirement Survivor Benefit. The Participant’s Beneficiary shall
receive a Pre-Retirement Survivor Benefit equal to the Participant’s entire
vested Account Balance if the Participant dies while a Key Employee or
Non-Employee Director.



6.2   Payment of Pre-Retirement Survivor Benefit. The Pre-Retirement Survivor
Benefit shall be paid in a lump sum as soon as practicable following the date on
which the Administrator has been provided with proof that is satisfactory to the
Administrator of the Participant’s death. Any payment made hereunder shall not
be subject to the Deduction Limitation.

 

26



--------------------------------------------------------------------------------



 



6.3   Death Prior to Completion of Retirement Benefit or Termination Benefit. If
a Participant dies after Retirement or Termination of Service but before the
Retirement Benefit or Termination Benefit is paid in full, the Participant’s
unpaid Retirement Benefit or Termination Benefit payments shall continue and
shall be paid to the Participant’s Beneficiary over the remaining number of
years and in the same amounts as that benefit would have been paid to the
Participant had the Participant survived. Any payment made hereunder shall not
be subject to the Deduction Limitation.

ARTICLE 7
Termination Benefit



7.1   Termination Benefit. A Participant shall receive a Termination Benefit,
which shall be equal to the Participant’s vested Account Balance if the
Participant experiences a Termination of Service prior to his or her Retirement
or death.



7.2   Payment of Termination Benefit. The Termination Benefit shall be paid in a
lump sum during either the March or September of the Plan Year following the
date of the Participant’s Termination of Service. The preceding notwithstanding,
(i) any Participant who incurs a Separation from Service with the Company during
January through June of any Plan Year shall not be entitled to receive any
portion of his or her vested Account Balance under this section until March of
the following Plan Year, and (ii) any Participant who incurs a Separation from
Service with the Company during July through December of any Plan Year shall not
be entitled to receive any portion of his or her vested Account Balance under
this section until September of the following Plan Year.

ARTICLE 8
Beneficiary Designation



8.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan upon the death of a Participant. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of the Company in which the
Participant participates.



8.2   Beneficiary Designation/Change. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and

 

27



--------------------------------------------------------------------------------



 



    returning it to the Administrator or its designated agent. A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Administrator’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Administrator
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and delivered to the Administrator prior to his or her death.  
8.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the
Administrator or its designated agent.   8.4   No Beneficiary Designation. If a
Participant fails to designate a Beneficiary as provided in Sections 8.1, 8.2
and 8.3 above or, if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse, or, if the Participant has no surviving spouse, the benefits remaining
under the Plan to be paid to a Beneficiary shall be payable to the executor or
personal representative of the Participant’s estate.   8.5   Doubt as to
Beneficiary. If the Administrator has any doubt as to the proper Beneficiary to
receive payments pursuant to this Plan, the Administrator shall have the right,
exercisable in its sole discretion, to cause the Company to withhold such
payments until this matter is resolved to the Administrator’s satisfaction.  
8.6   Discharge of Obligations. The payment of benefits under the Plan to a
person believed in good faith by the Administrator to be a valid Beneficiary
shall fully and completely discharge the Company and the Administrator from all
further obligations under this Plan with respect to the Participant, and that
Participant’s Plan Agreement shall terminate upon such full payment of benefits.
Neither the Administrator nor the Company shall be obliged to search for any
Participant or Beneficiary beyond the sending of a registered letter to such
last known address. If the Administrator notifies any Participant or Beneficiary
that he or she is entitled to an amount under the Plan and the Participant or
Beneficiary fails to claim such amount or make his or her location known to the
Administrator within three (3) years thereafter, then, except as otherwise
required by law, if the location of one or more of the next

 

28



--------------------------------------------------------------------------------



 



   of kin of the Participant is known to the Administrator, the Administrator
may direct distribution of such amount to any one or more or all of such next of
kin, and in such proportions as the Administrator determines. If the location of
none of the foregoing persons can be determined, the Administrator shall have
the right to direct that the amount payable shall be deemed to be a forfeiture
and paid to the Company, except that the dollar amount of the forfeiture,
unadjusted for deemed gains or losses in the interim, shall be paid by the
Company if a claim for the benefit subsequently is made by the Participant or
the Beneficiary to whom it was payable. If a benefit payable to an unlocated
Participant or Beneficiary is subject to escheat pursuant to applicable state
law, neither the Administrator nor the Company shall be liable to any person for
any payment made in accordance with such law.

ARTICLE 9
Leave of Absence



9.1   Paid Leave of Absence. If a Participant is authorized by the Company for
any reason to take a paid leave of absence from his or her service to the
Company, the Participant shall continue to be considered employed by the
Company, and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.4.   9.2   Unpaid Leave
of Absence. If a Participant is authorized by the Company for any reason to take
an unpaid leave of absence from his or her service to the Company, the
Participant shall continue to be considered employed by the Company, and the
Participant shall be excused from making deferrals until the earlier of the date
the leave of absence expires or the Participant returns to a paid service
status. Upon such expiration or return, deferrals shall resume for the remaining
portion of the Plan Year in which the expiration or return occurs, based on the
deferral election, if any, made for that Plan Year. If no election was made for
that Plan Year, no deferral shall be withheld.

ARTICLE 10
Termination/Amendment/Modification



10.1   Termination. Although the Sponsor anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Sponsor
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Sponsor reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of

 

29



--------------------------------------------------------------------------------



 



    the Participants, by action of the Board. Without limiting the generality of
the foregoing, the Sponsor reserves the right to terminate the Plan (or for a
successor of the Sponsor to terminate the Plan), in its discretion, within
twelve (12) months of a Change In Control, and to distribute to Participants
their vested Account Balances as soon as administratively practicable following
such termination. Upon a complete or partial termination of the Plan for reasons
other than a Change in Control, the Plan Agreements of the affected Participants
shall terminate and their vested Account Balances, determined as if they had
experienced a Termination of Service on the date of Plan termination or, if Plan
termination occurs after the date upon which a Participant was eligible to
Retire, then with respect to that Participant as if he or she had Retired on the
date of Plan termination, shall, subject to Section 10.6, be paid to the
Participants in accordance with their distribution elections in effect at the
time of the Plan termination; provided however, if immediate distribution of a
Participant’s Account Balance on termination is not permitted by Section 409A,
the payment of the Account Balance shall be made only after Plan benefits
otherwise become due hereunder. The termination of the Plan shall not adversely
affect any Participant or Beneficiary who has become entitled to the payment of
any benefits under the Plan as of the date of termination.   10.2   Amendment.
The Sponsor may, at any time, amend or modify the Plan in whole or in part by
the action of the Administrator; provided, however, that no amendment or
modification shall be effective to decrease or restrict the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Service as of the effective date of the amendment or modification
or, if the amendment or modification occurs after the date upon which the
Participant was eligible to Retire, the Participant had Retired as of the
effective date of the amendment or modification. The amendment or modification
of the Plan shall not affect any Participant or Beneficiary who has become
entitled to the payment of benefits under the Plan as of the date of the
amendment or modification; provided, however, that, subject to Section 409A, the
Sponsor shall have the right to accelerate installment payments by paying the
vested Account Balance in a lump sum or pursuant to a Yearly Installment Method
using fewer years.   10.3   Effect of Payment. The full payment of the
applicable benefit under Articles 4, 5, 6 or 7 of the Plan shall completely
discharge all obligations to a Participant

 

30



--------------------------------------------------------------------------------



 



    and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.   10.4   Amendment to Ensure
Proper Characterization of the Plan. Notwithstanding the previous sections of
this Article 10, the Plan may be amended at any time, retroactively if required,
or if found necessary, in the opinion of the Administrator, in order to ensure
that the Plan is characterized as a non-tax-qualified “top hat” plan of deferred
compensation maintained for a select group of management or highly compensated
employees, as described under ERISA Sections 201(2), 301(a)(3) and 401(a)(1), to
conform the Plan to the provisions of Section 409A and to ensure that amounts
under the Plan are not considered to be taxed to a Participant under the Federal
income tax laws prior to the Participant’s receipt of the amounts or to conform
the Plan and the Trust to the provisions and requirements of any applicable law
(including ERISA and the Code).   10.5   Changes in Law Affecting Taxability.



  (a)   Operation. This section shall become operative upon the enactment of any
change in applicable statutory law or the promulgation by the Internal Revenue
Service of a final regulation or other pronouncement having the force of law,
which statutory law, as changed, or final regulation or pronouncement, as
promulgated, would cause any Participant to include in his or her federal gross
income amounts accrued by the Participant under the Plan on a date (an “Early
Taxation Event”) prior to the date on which such amounts are made available to
him or her hereunder; provided, however, that no portion of this Section 10.5
shall become operative to the extent that portion would result in a violation of
Section 409A (e.g., by causing an impermissible distribution under
Section 409A).     (b)   Affected Right or Feature Nullified. Notwithstanding
any other section of this Plan to the contrary (but subject to subsection (c),
below), as of an Early Taxation Event, the feature or features of this Plan that
would cause the Early Taxation Event shall be null and void, to the extent, and
only to the extent, required to prevent the Participant from being required to
include in his or her federal gross income amounts accrued by the Participant
under the Plan prior to the date on which such amounts are made available to him
or her hereunder. If only a portion of a Participant’s Account Balance is
impacted by the change in the

 

31



--------------------------------------------------------------------------------



 



      law, then only such portion shall be subject to this section, with the
remainder of the Account Balance not so affected being subject to such rights
and features as if the law were not changed. If the law only impacts
Participants who have a certain status with respect to the Company, then only
such Participants shall be subject to this section.     (c)   Tax Distribution.
If an Early Taxation Event is earlier than the date on which the statute,
regulation or pronouncement giving rise to the Early Taxation Event is enacted
or promulgated, as applicable (i.e., if the change in the law is retroactive),
there shall be distributed to each Participant, as soon as practicable following
such date of enactment or promulgation, the amounts that became taxable on the
Early Taxation Event.



10.6   Prohibited Acceleration/Distribution Timing. This Section shall take
precedence over any other provision of the Plan or this Article 10 to the
contrary. No provision of this Plan shall be followed if following the provision
would result in the acceleration of the time or schedule of any payment from the
Plan as would require immediate income tax to Participants based on the law in
effect at the time the distribution is to be made, including Section 409A. In
addition, if the timing of any distribution election would result in any tax or
other penalty (other than ordinarily payable Federal, state or local income or
payroll taxes), which tax or penalty can be avoided by payment of the
distribution at a later time, then the distribution shall be made (or commence,
as the case may be) on (or as soon as practicable after) the first date on which
such distributions can be made (or commence) without such tax or penalty.

ARTICLE 11
Administration



11.1   Administration. Except as otherwise provided herein, the Plan shall be
administered by the Administrator. The Administrator shall be the named
fiduciary for purposes of the claims procedure pursuant to Article 13 only and
shall, except as the Administrator may otherwise determine, have authority to
act to the full extent of its absolute discretion to:



  (a)   Interpret the Plan;

 

32



--------------------------------------------------------------------------------



 



  (b)   Resolve and determine all disputes or questions arising under the Plan,
including the power to determine the rights of Participants and Beneficiaries,
and their respective benefits, and to remedy any ambiguities, inconsistencies or
omissions in the Plan;     (c)   Create and revise rules and procedures for the
administration of the Plan and prescribe such forms as may be required for
Participants to make elections under, and otherwise participate in, the Plan;
and     (d)   Take any other actions and make any other determinations as it may
deem necessary and proper for the administration of the Plan.



    Any expenses incurred in the administration of the Plan shall be paid by the
Sponsor or the Company.   11.2   Determinations. Except as the Administrator may
otherwise determine (and subject to the claims procedure set forth in
Article 13), all decisions and determinations by the Administrator shall be
final and binding upon all Participants and Beneficiaries.   11.3   General. No
member of the Administrator shall participate in any matter involving any
questions relating solely to his own participation or benefits under this Plan.
The Administrator shall be entitled to rely conclusively upon, and shall be
fully protected in any action or omission taken by it in good faith reliance
upon, the advice or opinion of any persons, firms or agents retained by it,
including but not limited to accountants, actuaries, counsel and other
specialists. Nothing in this Plan shall preclude the Sponsor or any Company from
indemnifying the Administrator and the members of the Administrator for all
actions under this Plan, or from purchasing liability insurance to protect such
persons with respect to the Plan.

ARTICLE 12
Other Benefits and Agreements



12.1   Coordination with Other Benefits. The benefits provided for a Participant
or a Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program of the
Company. The Plan shall supplement and shall not supersede, modify or amend any
other such plan or program except as may otherwise be expressly provided.

 

33



--------------------------------------------------------------------------------



 



ARTICLE 13
Claims Procedures



13.1   Scope of Claims Procedures. This Article is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified at 29 C.F.R. Section 2560.503-1. If any provision
of this Article conflicts with the requirements of those regulations, the
requirements of those regulations will prevail.



13.2   Initial Claim. A Participant or Beneficiary who believes he or she is
entitled to any benefit under the Plan (a “Claimant”) may file a claim with the
Administrator. The Administrator shall review the claim itself or appoint an
individual or an entity to review the claim.



  (a)   Initial Decision. The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is allowed or denied, unless the
Claimant receives written notice from the Administrator or appointee of the
Administrator prior to the end of the ninety (90) day period stating that
special circumstances require an extension of the time for decision, such
extension not to extend beyond the day which is one hundred eighty (180) days
after the day the claim is filed.     (b)   Manner and Content of Denial of
Initial Claims. If the Administrator denies a claim, it must provide to the
Claimant, in writing or by electronic communication:



  (i)   The specific reasons for the denial;     (ii)   A reference to the Plan
provision or insurance contract provision upon which the denial is based;    
(iii)   A description of any additional information or material that the
Claimant must provide in order to perfect the claim;     (iv)   An explanation
of why such additional material or information is necessary;     (v)   Notice
that the Claimant has a right to request a review of the claim denial and
information on the steps to be taken if the Claimant wishes to request a review
of the claim denial; and

 

34



--------------------------------------------------------------------------------



 



  (vi)   A statement of the Participant’s right to bring a civil action under
ERISA Section 502(a) following a denial on review of the initial denial.



13.3   Review Procedures.



  (a)   Request for Review. A request for review of a denied claim must be made
in writing to the Administrator within sixty (60) days after receiving notice of
denial. The decision upon review will be made within sixty (60) days after the
Administrator’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for review. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision.         The reviewer
shall afford the Claimant an opportunity to review and receive, without charge,
all relevant documents, information and records and to submit issues and
comments in writing to the Administrator. The reviewer shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim regardless of whether the information was submitted or
considered in the initial benefit determination.     (b)   Manner and Content of
Notice of Decision on Review. Upon completion of its review of an adverse
initial claim determination, the Administrator will give the Claimant, in
writing or by electronic notification, a notice containing:



  (i)   its decision;     (ii)   the specific reasons for the decision;    
(iii)   the relevant Plan provisions or insurance contract provisions on which
its decision is based;     (iv)   a statement that the Claimant is entitled to
receive, upon request and without charge, reasonable access to, and copies of,
all documents, records and other information in the Plan’s files which is
relevant to the Claimant’s claim for benefits;



   

--------------------------------------------------------------------------------

35



--------------------------------------------------------------------------------



 



  (v)   a statement describing the Claimant’s right to bring an action for
judicial review under ERISA Section 502(a); and     (vi)   if an internal rule,
guideline, protocol or other similar criterion was relied upon in making the
adverse determination on review, a statement that a copy of the rule, guideline,
protocol or other similar criterion will be provided without charge to the
Claimant upon request.



13.4   Calculation of Time Periods. For purposes of the time periods specified
in this Article, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.



13.5   Legal Action. If the Plan fails to follow the claims procedures required
by this Article, a Claimant shall be deemed to have exhausted the administrative
remedies available under the Plan and shall be entitled to pursue any available
remedy under ERISA Section 502(a) on the basis that the Plan has failed to
provide a reasonable claims procedure that would yield a decision on the merits
of the claim. A Claimant’s compliance with the foregoing provisions of this
Article is a mandatory prerequisite to a Claimant’s right to commence any legal
action with respect to any claims for benefits under the Plan.



13.6   Administrator Review. Anything in this Plan to the contrary
notwithstanding, the Administrator may determine, in its sole and absolute
discretion, to review any claim for benefits submitted by a claimant under this
Plan.

ARTICLE 14
Trust



14.1   Establishment of the Trust. The Company may establish the Trust, in which
event the Company intends, but is not required, to transfer over to the Trust at
least annually such assets as the Company determines, in its sole discretion,
are necessary to provide for its respective future liabilities created with
respect to the Annual Deferral Amounts, Annual Company Make-Up Amounts and
Post-2004 Annual Mandatory Deferral Amounts for the Participants.

 

36



--------------------------------------------------------------------------------



 



14.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Company, Participants and the creditors of the Company to the
assets transferred to the Trust. The Company shall at all times remain liable to
carry out its obligations under the Plan.



14.3   Distributions from the Trust. The Company’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Company’s obligations under
this Plan.

ARTICLE 15
Miscellaneous



15.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.



15.2   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.



15.3   Company’s Liability. The Company’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Company and a Participant. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.



15.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or

 

37



--------------------------------------------------------------------------------



 



   otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.  
15.5   Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and the
Participant. Subject to any employment agreement to which the Company and the
Participant may be parties, such employment is hereby acknowledged to be an “at
will” employment relationship that can be terminated at any time for any reason,
or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of the
Company or to interfere with the right of the Company to discipline or discharge
the Participant at any time.   15.6   Furnishing Information. A Participant or
his or her Beneficiary shall cooperate with the Administrator by furnishing any
and all information requested by the Administrator and take such other actions
as may be requested in order to facilitate the administration of the Plan and
the payments of benefits hereunder, including but not limited to taking such
physical examinations as the Administrator may deem necessary.   15.7   Terms.
Whenever any words are used herein in the masculine, they shall be construed as
though they were in the feminine in all cases where they would so apply; and
whenever any words are used herein in the singular or in the plural, they shall
be construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply.   15.8   Captions. The captions
of the articles, sections and paragraphs of this Plan are for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.

 

38



--------------------------------------------------------------------------------



 



15.9   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of Maine without regard
to its conflicts of laws principles.



15.10   Notice. Any notice or filing required or permitted to be given to the
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Compensation Manager
TD Banknorth Inc.
One Portland Square
P.O. Box 9540
M/S ME058-42
Portland, Maine 04112-9540



    Such notice shall be deemed given as of the date of hand delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.       Any notice or filing required or
permitted to be given to a Participant under this Plan shall be sufficient if in
writing and hand-delivered, or sent by mail, to the last known address of the
Participant.   15.11   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Company and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.   15.12   Spouse’s
Interest. The interest in the benefits hereunder of a spouse of a Participant
who has predeceased the Participant shall automatically pass to the Participant
and shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.   15.13   Validity. In case any provision of this Plan
shall be illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining parts hereof, but this Plan shall be construed and
enforced as if such illegal or invalid provision had never been inserted herein.
  15.14   Incompetent. If the Administrator determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a

 

39



--------------------------------------------------------------------------------



 



    person incapable of handling the disposition of that person’s property, the
Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.   15.15   Court Order. The Administrator is authorized to make
any payments directed by court order in any action in which the Plan or the
Administrator has been named as a party. In addition, if a court determines that
a spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or otherwise,
the Administrator, in its sole discretion, shall have the right, notwithstanding
any election made by a Participant, to immediately distribute the spouse’s or
former spouse’s interest in the Participant’s benefits under the Plan to that
spouse or former spouse in accordance with Section 409A.   15.16   Distribution
in the Event of Taxation.



  (a)   In General. Subject to Section 409A, if, for any reason, all or any
portion of a Participant’s benefits under this Plan becomes taxable to the
Participant prior to receipt, the Participant may petition the Administrator,
for a distribution of that portion of his or her benefit that has become
taxable. Upon the grant of such a petition, which grant shall not be
unreasonably withheld, the Company shall distribute to the Participant
immediately available funds in an amount equal to the taxable portion of his or
her benefit (which amount shall not exceed a Participant’s unpaid vested Account
Balance under the Plan). If the petition is granted, the tax liability
distribution shall be made within ninety (90) days of the date when the
Participant’s petition is granted. Such a distribution shall affect and reduce
the Participant’s benefits to be paid under this Plan.     (b)   Trust. If the
Trust terminates in accordance with the provisions of the Trust and benefits are
distributed from the Trust to a Participant in accordance with such provisions,
the Participant’s benefits under this Plan shall be reduced to the extent of
such distributions.

 

40



--------------------------------------------------------------------------------



 



15.17   Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Company
may choose. The Company or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Company shall submit to medical examinations and supply such information
and execute such documents as may be required by the insurance company or
companies to whom the Company has applied for insurance.



15.18   Aggregation of Employers. To the extent required under Section 409A, if
the Company is a member of a controlled group of corporations or a group of
trades or business under common control (as described in Code §414(b) or (c)),
all members of the group shall be treated as a single Company for purposes of
whether there has occurred a Separation from Service and for any other purposes
under the Plan as Section 409A shall require.

           IN WITNESS WHEREOF, the Sponsor has signed this Plan document as of
January 1, 2005.

              TD BANKNORTH INC.
 
       

  By:    /s/ Cynthia H. Hamilton

       
 
       

  Title:    Executive Vice President

       

 

41



--------------------------------------------------------------------------------



 



Schedule A

Measurement Funds

Pursuant to Section 3.9(c), the Participant may elect one or more of the
following Measurement Funds:

                Fund Class     Measurement Fund    
Money Market
    Federated Prime Obligations Fund    
Short Term Govt. Bonds
    Federated U.S. Govt. 2-5 Years Fund    
Intermediate Bonds
    PIMCO Total Return Fund    
Large Cap Balanced
    Fidelity Puritan Fund    
Large Cap Balanced
    Janus Balanced Fund    
Large Cap Blend
    Banknorth Large Cap Core Fund    
Large Cap Blend
    Federated Max-Cap Fund    
Small Cap Blend
    Dreyfus Small Cap Stock Index Fund    
International Value Stocks
    Tweedy Browne Global Value Fund    
Common Stock Fund A
(Individual Equity)
    Stock Units (Deemed invested in TD Banknorth Inc. Common Stock)    
Common Stock Fund B
(Individual Equity)
    Stock Units (Deemed invested in The Toronto-Dominion Bank Common Stock)    

 

42